Case 3:15-cv-07658-MAS-LHG Document 679 Filed 02/18/21 Page 1 of 3 PageID: 22915




                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY

   IN RE VALEANT PHARMACEUTICALS                        Civil Action No. 15-cv-07658-MAS-LHG
   INTERNATIONAL, INC. SECURITIES
   LITIGATION                                           Judge Michael A. Shipp

                                                        Magistrate Judge Lois H. Goodman

                                                        Special Master, Judge Dennis Cavanaugh,
                                                        Ret.
   THIS DOCUMENT RELATES TO:
   Case 3:17-cv-07552-MAS-LHG

                      STIPULATION OF DISMISSAL WITH PREJUDICE

         In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs Pentwater

  Equity Opportunities Master Fund Ltd., Pentwater Event Driven Cayman Fund Ltd., Pentwater

  Merger Arbitrage Master Fund Ltd., PWCM Master Fund Ltd., Oceana Master Fund Ltd., and

  LMA SPC for and on behalf of Map 98 Segregated Portfolio, and Defendants Valeant

  Pharmaceuticals International, Inc., J. Michael Pearson, Howard B. Schiller, Robert L. Rosiello,

  Deborah Jorn, Ari S. Kellen, and Tanya Carro, by and through their respective counsel of record,

  hereby stipulate to dismiss the above-captioned action with prejudice. Each party will bear its own

  attorneys’ fees and costs.
Case 3:15-cv-07658-MAS-LHG Document 679 Filed 02/18/21 Page 2 of 3 PageID: 22916




  Dated: February 16, 2021

   SIMPSON THACHER & BARTLETT                       BERNSTEIN LITOWITZ BERGER &
   LLP                                              GROSSMANN LLP

    s/ Paul C. Curnin                                 s/ Jonathan D. Uslaner
   Paul C. Curnin (admitted pro hac vice)           Jonathan D. Uslaner (admitted pro hac vice)
   Craig S. Waldman (admitted pro hac vice)
                                                    Richard D. Gluck (admitted pro hac vice)
   425 Lexington Avenue                             2121 Avenue of the Stars, Suite 2575
   New York, NY 10017                               Los Angeles, CA 90067
   Telephone: (212) 455-2000                        Telephone: (310) 819-3472
   Fax: (212) 415-2502
                                                    Counsel for Plaintiffs
   Counsel for Valeant Pharmaceuticals
   International, Inc. (n/k/a Bausch Health
   Companies Inc.)                                  CARELLA, BYRNE, CECCHI, OLSTEIN,
                                                    BRODY & AGNELLO, P.C.
   MCCARTER & ENGLISH LLP
                                                       s/ James E. Cecchi
                                                    ______________________________
     s/ Richard Hernandez                           James E. Cecchi
   Richard Hernandez                                5 Becker Farm Road
   100 Mulberry Street                              Roseland, NJ 07068
   Newark, NJ 07102                                 Telephone: (973) 994-1700
   Telephone: (973) 848-8615                        Fax: (973) 994-1744
   Fax: (973) 297-6615
                                                    Local Counsel for Plaintiffs
   Local Counsel for Valeant Pharmaceuticals
   International, Inc. (n/k/a Bausch Health
   Companies Inc.)

   DEBEVOISE & PLIMPTON LLP

    s/ Matthew Petrozziello
   Matthew Petrozziello
   Bruce E. Yannett (admitted pro hac vice)
   919 Third Avenue
   New York, NY 10022
   Telephone: (212) 909-6000
   Fax: (212) 909-6836

   Jonathan R. Tuttle (admitted pro hac vice)
   Ada F. Johnson (admitted pro hac vice)
   801 Pennsylvania Avenue, N.W.
   Washington, D.C. 20004
   Telephone: (202) 383-8000
   Fax: (202) 383-8118



                                                2
Case 3:15-cv-07658-MAS-LHG Document 679 Filed 02/18/21 Page 3 of 3 PageID: 22917




   Counsel for J. Michael Pearson

  WINSTON & STRAWN LLP

    s/ Benjamin Sokoly
  Benjamin Sokoly
  200 Park Avenue
  New York, NY 10166-4193
  Telephone: (212) 294-6700
  Fax: (212) 294-4700

  Robert Y. Sperling (admitted pro hac vice)
  Joseph L. Motto (admitted pro hac vice)
  35 W. Wacker Drive
  Chicago, IL 60601
  Telephone: (312) 558-5600
  Fax: (312) 558-5700

  Counsel for Howard B. Schiller

  SCHULTE ROTH & ZABEL LLP

     s/ Robert E. Griffin
  Robert E. Griffin
  Barry A. Bohrer (admitted pro hac vice)
  919 Third Avenue
  New York, NY 10022
  Telephone: (212) 756-2000
  Fax: (212) 593-5955

  Counsel for Deborah Jorn


  COOLEY LLP

    s/ William J. Schwartz
  William J. Schwartz (admitted pro hac vice)
  Sarah Lightdale (admitted pro hac vice)
  55 Hudson Yards
  New York, NY 10001
  Telephone: (212) 479-6000
  Fax: (212) 479-6275
                                                    6R2UGHUHGWKLVBBBBGD\RI)HEUXDU\
                                                         GHUHGWKLVBBBBG
  Counsel for Tanya Carro
                                                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                         BBBBBBBBBBB
                                                                   BBBBB
                                                                      B BB
                                                    +RQRUDEOH0LFKDHO$6KLSS86'-
                                                         UDEOH 0LFKDH
                                                                   D O$ 6



                                                3
